DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed 20 September 2021 for application 16/201,393. Claims 1, 9, 10, 18-20 have been amended. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the §112(b) rejection of claims 9, 10, 11-19 have been fully considered and are persuasive. The §112(b) rejection of claims 9-19 have been withdrawn.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 9, 10, 11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1) and further in view of Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier, 2016).

Regarding claim 1
Kirkham teaches: A method comprising: training, using a first set of training data, to produce a machine learning model to generate an output based on an input ([Page 20 Lines 28-33] Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further. [Page 21 Lines 1,2]comprise: receiving a first set of training data in the neural network).
However, Kirkham does not explicitly disclose: receiving a query to explain a decision-making process of the machine learning model; training responsive to the query using a second 
Martens teaches, in an analogous system: receiving a query to explain a decision-making process of the machine learning model; ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases. Note: Question corresponds to query); 
responsive to the query; in response to the query ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].
Ribeiro teaches, in an analogous system: training... using a second set of training data, to produce a second model to generate the output based on the input ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: Learning an interpretable model locally around the prediction corresponds to training the second model and the explanation corresponds to the output);
and producing,... using the second model, an explanation of the decision-making process of the machine learning model ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: An interpretable model locally around the prediction corresponds to the second model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Ribeiro to train a second model to produce an explanation. One would have been motivated to do this modification because doing so would give the benefit of an explanation technique that explains the predictions of any classifier in an interpretable and faithful manner as taught by Ribeiro paragraph [Page 1, column 1, Abstract, Paragraph 2].

Regarding claim 2
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
Kirkham further teaches: wherein the first set of training data comprises ([Page 21 Line 1] comprise: receiving a first set of training data).
However, Kirkham does not explicitly disclose: a set of data elements, each element including a corresponding category label.
([0079] Classification models can be generated using a training set of labeled documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use labels. One would have been motivated to do this modification because doing so would give the benefit of mapping it to a score representing the likelihood of belonging to the class as taught by Martens paragraph [0079].

Regarding claim 7
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
Kirkham further teaches: wherein the machine learning model is a neural network ([Page 16 Lines 30-32] The present invention may be applied in the fields of machine learning, artificial intelligence, neural networks).

Regarding claim 9
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
Kirkham further teaches: wherein the method is embodied in a computer program product comprising one or more computer- readable storage devices and computer-readable program instructions which are stored on the one or more computer- readable tangible storage devices and executed by one or more processors ([Page 17 Lines 28-31, Page 18 Lines 1-4] According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory. [Abstract] comprises a data processor).

Regarding claim 10
Kirkham teaches: A computer usable program product for generating result explanations for neural networks, the computer usable program product comprising a computer-readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: ([Page 17 Lines 28-31, Page 18 Lines 1-4] According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory): 
program instructions to train, using a first set of training data, to produce a machine learning model to generate an output based on an input ([Page 20 Lines 28-33] Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further. [Page 21 Lines 1,2] comprise: receiving a first set of training data in the neural network); 
However, Kirkham does not explicitly disclose: program instructions to receive a query to explain a decision-making process of the machine learning model; program instructions to 
Martens teaches, in an analogous system: program instructions to receive a query to explain a decision-making process of the machine learning model; ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases. Note: Question corresponds to query).
responsive to the query; in response to the query ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].
Ribeiro teaches, in an analogous system: program instructions to train, ... using a second set of training data, to produce a second model to generate the output based on the input ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: Learning an interpretable model locally around the prediction corresponds to training the second model and the explanation corresponds to the output);
and program instructions to produce,... using the second model, an explanation of the decision-making process of the machine learning model ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: An interpretable model locally around the prediction corresponds to the second model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Ribeiro to train a second model to produce an explanation. One would have been motivated to do this modification because doing so would give the benefit of an explanation technique that explains the predictions of any classifier in an interpretable and faithful manner as taught by Ribeiro paragraph [Page 1, column 1, Abstract, Paragraph 2].

Regarding claim 11
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
Kirkham further teaches: The computer usable program product of claim 10, wherein the first set of training data comprises ([Page 21 Line 1] comprise: receiving a first set of training data).
However, Kirkham does not explicitly disclose: a set of data elements, each element including a corresponding category label.
([0079] Classification models can be generated using a training set of labeled documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use labels. One would have been motivated to do this modification because doing so would give the benefit of mapping it to a score representing the likelihood of belonging to the class as taught by Martens paragraph [0079].

Regarding claim 16
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
Kirkham further teaches: The computer usable program product of claim 10, wherein the machine learning model is a neural network ([Page 16 Lines 30-32] The present invention may be applied in the fields of machine learning, artificial intelligence, neural networks).

Regarding claim 20
Kirkham teaches: A computer system for generating result explanations for neural networks, the computer system comprising a processor, a computer-readable memory, and a computer- readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising ([Page 17 Lines 28-31, Page 18 Lines 1-4] According to a third aspect of the present invention, there is provided a computer program comprising program instructions for causing a computer to perform the method of the second aspect of the present invention. More specifically, the computer program may be at least one of: embodied on at least one of a record medium, stored in a computer memory, embodied in a read-only memory. [Abstract] comprises a data processor): 
program instructions to train, using a first set of training data, to produce a machine learning model to generate an output based on an input ([Page 20 Lines 28-33] Alternatively or in addition, at least one neural network may have a plurality of neurons and at least one function processor, the function processor being operable to receive an output from at least one of the plurality of neurons and to provide a processor output in dependence upon the received output, and the method may further. [Page 21 Lines 1, 2] comprise: receiving a first set of training data in the neural network); 
However, Kirkham does not explicitly disclose: program instructions to receive a query to explain a decision-making process of the machine learning model; program instructions to train, responsive to the query using a second set of training data, to produce a second model to generate the output based on the input; and program instructions to produce, in response to the query using the second model, an explanation of the decision-making process of the machine learning model.
Martens teaches, in an analogous system: program instructions to receive a query to explain a decision-making process of the machine learning model; ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision or a developer is examining model performance on historical cases. Alternatively, a developer may be exploring decision-making performance by giving the system a set of theoretical test cases. In both scenarios, it is necessary for the system to provide explanations for specific individual cases. Note: Question corresponds to query).
 ([0026] Often, this need for individual case explanations can arise because particular decisions need to be justified after the fact, because (for example) a customer questions the decision. Note: Question corresponds to query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to justify decisions with an explanation when questioned. One would have been motivated to do this modification because doing so would give the benefit of making every decision that the system actually makes understood as taught by Martens paragraph [0027].
Ribeiro teaches, in an analogous system: program instructions to train, ... using a second set of training data, to produce a second model to generate the output based on the input ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: Learning an interpretable model locally around the prediction corresponds to training the second model and the explanation corresponds to the output);
and program instructions to produce,... using the second model, an explanation of the decision-making process of the machine learning model ([Page 1, column 1, Abstract, Paragraph 2] we propose LIME, a novel explanation technique that explains the predictions of any classifier in an interpretable and faithful manner, by learning an interpretable model locally around the prediction. Note: An interpretable model locally around the prediction corresponds to the second model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to .


Claims 3-6, 8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1) and Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier, 2016) and further in view of Aslan et al (US 20170132528 A1).
Regarding claim 3
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 2 (as shown above).
Kirkham further teaches: first set of training data ([Kirkham Page 21 Lines 1,2] a first set of training data in the neural network).
However, the system of Kirkham, Martens, and Ribeiro does not explicitly disclose: filtering the... training data to remove the corresponding category label from the set of data elements to produce a filtered set of training data.
Aslan teaches, in an analogous system: filtering the... training data to remove the corresponding category label from the set of data elements to produce a filtered set of training data ([0032] the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham, Martens, and Ribeiro to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do 

Regarding claim 4
The system of Kirkham, Martens, Ribeiro, and Aslan teaches: The method of claim 3 (as shown above).
Kirkham further teaches: further comprising: generating, using the machine learning model, the second set of training data ..., the second set of training data comprising the set of data elements, each element ([Page 16 Lines 30,31] The present invention may be applied in the fields of machine learning. [Page 21 Line 8] received second set of training data).
However, Kirkham does not explicitly disclose: based on the filtered set of training data and including a generated category label.
Martens teaches, in an analogous system: including a generated category label ([0079] the predicted label. Note:  predicted label corresponds to the generated category label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use predicted labels. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model by comparing the true label with the predicted label as taught by Martens paragraph [0079].
Aslan teaches, in an analogous system: based on the filtered set of training data ([0032] the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104).


Regarding claim 5
The system of Kirkham, Martens, Ribeiro, and Aslan teaches: The method of claim 4, training to produce the second model further comprising:  from the second set of training data, from the first set of training data (as shown above).
However, Kirkham does not explicitly disclose: comparing a generated category label... to a category label.
Martens teaches, in an analogous system: comparing a generated category label... to a category label ([0079] comparing the true label with the predicted label. Note:  predicted label corresponds to the generated category label and true label corresponds to category label from the first set of training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to compare true label with predicted label. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model as taught by Martens paragraph [0079].



Regarding claim 6
The system of Kirkham, Martens, Ribeiro, and Aslan teaches: The method of claim 5 (as shown above).
Martens further teaches: further comprising: generating, in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element ([0084] replace the given class labels of data instances with those provided (e.g., predicted) by the black box model. By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model. Note: The given class labels corresponds to the category label, provided/predicted label corresponds to the generated category label and new data set corresponds to new set of training data).

Regarding claim 8
The system of Kirkham, Martens, and Ribeiro teaches: The method of claim 1 (as shown above).
However, the system of Kirkham, Martens, and Ribeiro does not explicitly disclose: wherein the second model is a decision tree.
Aslan teaches, in an analogous system: wherein the second model is a decision tree ([0045] the second model 102 can comprise a boosted decision tree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Kirkham, Martens, and Ribeiro to incorporate the teachings of Aslan to use decision tree as the second model. One would have been motivated to do this modification because doing so would give the benefit of the first 

Regarding claim 12
The system of Kirkham, Martens, and Ribeiro teaches: The computer usable program product of claim 11(as shown above).
Kirkham further teaches: the stored program instructions further comprising: program instructions ...the first set of training data ([Kirkham Page 21 Lines 1,2] a first set of training data in the neural network).
However, the system of Kirkham, Martens, and Ribeiro does not explicitly disclose: to filter ... to remove the corresponding category label from the set of data elements to produce a filtered set of training data.
Aslan teaches, in an analogous system: to filter ... to remove the corresponding category label from the set of data elements to produce a filtered set of training data ([0032] the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham, Martens, and Ribeiro to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do this modification because doing so would give the benefit of helping each model learn how the other model thinks, which factors into its own training as taught by Aslan paragraph [0032].



Regarding claim 13
The system of Kirkham, Martens, and Ribeiro teaches: The computer usable program product of claim 12 (as shown above).
Kirkham further teaches: the stored program instructions further comprising: program instructions to generate, using the machine learning model, the second set of training data ..., the second set of training data comprising the set of data elements, each element ([Page 16 Lines 30,31] The present invention may be applied in the fields of machine learning. [Page 21 Line 8] received second set of training data).
However, Kirkham does not explicitly disclose: based on the filtered set of training data and including a generated category label.
Martens teaches, in an analogous system: including a generated category label ([0079] the predicted label. Note:  predicted label corresponds to the generated category label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use predicted labels. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model by comparing the true label with the predicted label as taught by Martens paragraph [0079].
Aslan teaches, in an analogous system: based on the filtered set of training data ([0032] the training data 104 can be utilized by “throwing away” labels, if necessary, and processing the unlabeled training data 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham, Martens, and Ribeiro to incorporate the teachings of Aslan to throw away labels. One would have been motivated to do 

Regarding claim 14
The system of Kirkham, Martens, Ribeiro, and Aslan teaches:  The computer usable program product of claim 13, the stored program instructions further comprising: program instructions to ...from the second set of training data ... from the first set of training data (as shown above).
However, Kirkham does not explicitly disclose: compare a generated category label... to a category label.
Martens teaches, in an analogous system: compare a generated category label... to a category label ([0079] comparing the true label with the predicted label. Note:  predicted label corresponds to the generated category label and true label corresponds to category label from the first set of training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to compare true label with predicted label. One would have been motivated to do this modification because doing so would give the benefit of assessing the performance of the model as taught by Martens paragraph [0079].

Regarding claim 15
The system of Kirkham, Martens, Ribeiro, and Aslan teaches: The computer usable program product of claim 14, the stored program instructions further comprising: program instructions to generate (as shown above) 
 and program instructions to re-train ([Page 13 Line 13] a re-training process).
However, Kirkham does not explicitly disclose: in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element; in response to generating a new set of training data, the second model using the new set of training data.
Martens teaches, in an analogous system: in response to the generated category label differing from the category label, a new set of training data, the new set of training data comprising the generated category label and the corresponding data element ([0084] replace the given class labels of data instances with those provided (e.g., predicted) by the black box model. By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model. Note: The given class labels corresponds to the category label, provided/predicted label corresponds to the generated category label and new data set corresponds to new set of training data); 
in response to generating a new set of training data, the second model using the new set of training data ([0084] By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham to incorporate the teachings of Martens to use new data set with predicted label. One would have been motivated to do this modification because doing so would give the benefit of explaining the functioning of the black box model as taught by Martens paragraph [0084].
Regarding claim 17
The system of Kirkham, Martens, and Ribeiro teaches: The computer usable program product of claim 10 (as shown above).
However, the system of Kirkham and Martens does not explicitly disclose: wherein the second model is a decision tree.
Aslan teaches, in an analogous system: wherein the second model is a decision tree ([0045] the second model 102 can comprise a boosted decision tree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham and Martens to incorporate the teachings of Aslan to use decision tree as the second model. One would have been motivated to do this modification because doing so would give the benefit of the first model and the second model differing in their architectures with one having a computational advantage over the other in a given scenario as taught by Aslan paragraph [0045].

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkham et al (WO 2007020466 A2) in view of Martens et al (US 20140229164 A1) and Ribeiro et al (“Why Should I Trust You?” Explaining the Predictions of Any Classifier, 2016) and further in view of Chandrasekaran et al (US 20180129704 A1).
Regarding claim 18
The system of Kirkham, Martens, and Ribeiro teaches: The computer usable program product of claim 10, wherein the computer usable program product is stored in a computer readable storage device (as shown above).

Chandrasekaran teaches, in an analogous system: and wherein the computer usable program product is transferred over a network from a remote data processing system ([0082] Those instructions or code may be stored in a computer readable storage medium in a data processing system after being downloaded over a network from a remote data processing system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham, Martens, and Ribeiro to incorporate the teachings of Chandrasekaran to download code from a remote data processing system. One would have been motivated to do this modification because doing so would give the benefit of allowing the code to be used within the remote system as taught by Chandrasekaran paragraph [0082].

Regarding claim 19
The system of Kirkham, Martens, and Ribeiro teaches: The computer usable program product of claim 10, wherein the computer usable program product is stored in a computer readable storage device (as shown above).
However, the system of Kirkham, Martens, and Ribeiro does not explicitly disclose: in a server data processing system, and wherein the computer usable program product is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
([0082] Or, those instructions or code may be stored in a computer readable storage medium in a server data processing system and adapted to be downloaded over a network to a remote data processing system for use in a computer readable storage medium within the remote system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kirkham, Martens, and Ribeiro to incorporate the teachings of Chandrasekaran to download code to a remote data processing system. One would have been motivated to do this modification because doing so would give the benefit of allowing the code to be used within the remote system as taught by Chandrasekaran paragraph [0082].

Response to Arguments
Applicant’s arguments filed 20 September 2021, with respect to the features “receiving a query to explain a decision-making process of the machine learning model; training, responsive to the query using a second set of training data, to produce a second model to generate the output based on the input; and producing, in response to the query using the second model, an explanation of the decision-making process of the machine learning model” as recited in claim 1 (and similarly in claims 10 and 20) have been considered but are moot because the new ground of rejection (citing new reference Ribeiro for teaching the new limitation) does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, applicant's arguments filed 20 September 2021, with respect to the rejection of claims 3-6, 8, 12-15, and 17-19 under 35 USC § 103 have been fully considered but they are not persuasive because the claims 3-6, 8, 12-15, and 17-19 depend from one of the independent claims 1, 10, or 20 and the combination of references cited teach every element of the amended claims as shown above.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ribeiro et al (Anchors: High-Precision Model-Agnostic Explanations, 2018) discloses a novel model-agnostic system that explains the behavior of complex models with high-precision rules called anchors, representing local, “sufficient” conditions for predictions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128